Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dafei Zhang Registration No. 79, 356 on 12/10/2021.

The application has been amended as follows: 

1. (Currently amended) A data transmission method applied to a terminal, comprising:
receiving a downlink control channel, and indication information for indicating a division of uplink resources and downlink resources in a time unit;
determining uplink resources and/or downlink resources in a target time unit corresponding to the downlink control channel, according to the indication information, wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; and
determining time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources, and performing the target transmission in the time field resources;
wherein the time unit and the target time unit each is a pre-defined or pre-configured unit comprising one slot;
wherein the receiving the indication information for indicating the division of uplink resources and downlink resources in the time unit comprises:
receiving the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit;

the indication information is used to indicate a structure type of the target time unit corresponding to the downlink control channel.

2. (Cancelled) 

3. (Cancelled) 

4. (Previously presented) The data transmission method according to claim 1, wherein 
the target transmission corresponding to one of the following: 
the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; or
the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format;
and/or,
the target time unit is one of: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel.



6. (Previously presented) The data transmission method according to claim 1, wherein the determining the time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources comprises:
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in the uplink resources or the downlink resources, as the time field resource of the target transmission; or
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information.

7. (Cancelled) 

8. (Previously presented) The data transmission method according to claim 6, wherein the determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information comprises:
in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; or
in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the indication information, taking the uplink resources or the downlink resources as time field resources of the target transmission, or taking time field 
in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resource of the target transmission, or taking time field resources indicated by the indication field as time field resources of the target transmission, or taking a maximum value or a minimum value of the time field resources indicated by the indication field and the time field resources indicated by the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources  as time field resource of the target transmission.

9. (Cancelled) 

10. (Previously presented) The data transmission method according to claim 1
a first structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for an uplink transmission; a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for a downlink transmission; and a third structure type in which a first part of symbols or a first part of mini-slots, or a first part of slots or a first part of sub-frames in the target time unit are used for an uplink transmission, while a second part of symbols or a second part of mini-slots, or a second part of slots or a second part of sub-frames in the target time unit are used for a downlink transmission.

11. (Cancelled)

12. (Previously presented) The data transmission method according to claim 1, further comprising:
in a case that the indication information is not transmitted or the indication information fails to be transmitted, determining not to perform the target transmission in the target time unit, or determining to perform the target transmission in the target time unit according to a size and/or a location of pre-

13. (Previously presented) A data transmission method applied to a base station, comprising:
transmitting a downlink control channel, and indication information for indicating a division of uplink resources and downlink resources in a time unit;
determining uplink resources and/or downlink resources in a target time unit corresponding to the downlink control channel, according to the indication information, wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; and
determining time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources, and performing the target transmission in the time field resources;
wherein the time unit and the target time unit each is a pre-defined or pre-configured unit comprising one slot;
the transmitting the indication information for indicating the division of uplink resources and downlink resources in the time unit comprises:
transmitting the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit;
wherein the indication information is used to indicate resource information of a downlink resource in a target time unit corresponding to the downlink control channel; or to indicate resource information of an uplink resource in a target time unit corresponding to the downlink control channel; or to indicate at least two of: resource information of a downlink resource, resource information of an uplink resource, and resource information of a guard interval GP in a target time unit corresponding to the downlink control channel, wherein the resource information comprises a size and/or a location of the resource; or 
the indication information is used to indicate a structure type of a target time unit corresponding to the downlink control channel.

14. (Cancelled) 

15. (Cancelled)

16. (Previously presented) The data transmission method according to claim 13, wherein the target transmission corresponding to one of the following: 
the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format;
and/or,
the target time unit is one of: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel.

17. (Cancelled) 

18. (Previously presented) The data transmission method according to claim 13, wherein the determining the time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources comprises:
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in the uplink resources or the downlink resources, as the time field resource of the target transmission; or
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or


19. (Cancelled)

20. (Previously presented) The data transmission method according to claim 18, wherein the determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information comprises:
in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; or
in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the indication information, taking the uplink resources or the downlink resources as time field resources of the target transmission, or taking time field resources indicated by the indication field as time field resources of the target transmission, or taking a maximum value or a minimum value of time field resources indicated by the indication field and the time field resources indicated by the uplink resources or the downlink resources as time field resources of the target transmission; or
in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resources of the target transmission, or taking time field resources indicated by the indication field as time field resources of the target transmission, or taking a maximum value or a minimum value of the time field resources indicated by the indication field and the time field resources indicated by the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resources of the target transmission.



22. (Previously presented) The data transmission method according to claim 13
a first structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for an uplink transmission; a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for a downlink transmission; and a third structure type in which a first part of symbols or a first part of mini-slots, or a first part of slots or a first part of sub-frames in the target time unit are used for an uplink transmission, while a second part of symbols or a second part of mini-slots, or a second part of slots or a second part of sub-frames in the target time unit are used for a downlink transmission.

23. (Cancelled)

24. (Previously presented) The data transmission method according to claim 13, further comprising:
in a case that the indication information is not transmitted or the indication information fails to be transmitted, determining not to perform the target transmission in the target time unit, or determining to perform the target transmission in the target time unit according to a size and/or a location of pre-defined or pre-configured time field resource; or, in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determining to perform the target transmission in the target time unit according to the time field resources indicated by the indication field.

25. (Previously presented) A terminal, comprising: a processor, a transceiver, and a memory, wherein 
the processor is configured to read a program in the memory to:
receive a downlink control channel, and indication information for indicating a division of uplink resources and downlink resources in a time unit;
determine uplink resources and/or downlink resources in a target time unit corresponding to the downlink control channel, according to the indication information, wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; and

wherein the time unit and the target time unit each is a pre-defined or pre-configured unit comprising one slot;
the processor is configured to read a program in the memory to:
receive the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit;
wherein the indication information is used to indicate resource information of a downlink resource in the target time unit corresponding to the downlink control channel; or to indicate resource information of an uplink resource in the target time unit corresponding to the downlink control channel; or to indicate at least two of: resource information of a downlink resource, resource information of an uplink resource, and resource information of a guard interval GP in the target time unit corresponding to the downlink control channel, wherein the resource information comprises a size and/or a location of the resource; or 
the indication information is used to indicate a structure type of the target time unit corresponding to the downlink control channel.

26. (Cancelled) 

27. (Cancelled) 

28. (Previously presented) The terminal according to claim 25, wherein the target transmission corresponding to one of the following: 
the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; or
the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format;

the target time unit is one of: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel.

29. (Cancelled)

30. (Previously presented) The terminal according to claim 25, wherein the processor is configured to read a program in the memory to:
take all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in the uplink resources or the downlink resources, as the time field resource of the target transmission; or
take all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information.

31. (Cancelled) 

32. (Previously presented) The terminal according to claim 30, wherein the processor is configured to read a program in the memory to:
a first determining unit configured to: in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined 
in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the indication information, take the uplink resources or the downlink resources as time field resources of the target transmission, or take time field resources indicated by the indication field as time field resources of the target transmission, or take a maximum value or a minimum value of time field resources indicated by the indication field and the time field resources indicated by the uplink resources or the downlink resources as time field resources of the target transmission; and
in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, take the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resources of the target transmission, or take time field resources indicated by the indication field as time field resources of the target transmission, or take a maximum value or a minimum value of the time field resources indicated by the indication field and the time field resources indicated by the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resources of the target transmission.


33-35. (Cancelled) 

36. (Previously presented) The terminal according to claim 25, wherein the processor is configured to read a program in the memory to:
in a case that the indication information is not received or the indication information fails to be received, determine not to perform the target transmission in the target time unit, or determine to perform the target transmission in the target time unit according to a size and/or a location of pre-defined or pre-configured time field resource; or, in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determine to perform the 

37. (Previously presented) A base station, comprising: a processor, a transceiver, and a memory, wherein: 
the processor is configured to read a program in the memory to:
transmit a downlink control channel, and indication information for indicating a division of uplink resources and downlink resources in a time unit;
determine uplink resources and/or downlink resources in a target time unit corresponding to the downlink control channel, according to the indication information, wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; and
determine time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources, and perform the target transmission in the time field resources;
wherein the time unit and the target time unit each is a pre-defined or pre-configured unit comprising one slot;
wherein the processor is configured to read a program in the memory to:
transmit the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit;
wherein the indication information is used to indicate resource information of a downlink resource in a target time unit corresponding to the downlink control channel; or to indicate resource information of an uplink resource in a target time unit corresponding to the downlink control channel; or to indicate at least two of: resource information of a downlink resource, resource information of an uplink resource, and resource information of a guard interval GP in a target time unit corresponding to the downlink control channel, wherein the resource information comprises a size and/or a location of the resource; or 
the indication information is used to indicate a structure type of a target time unit corresponding to the downlink control channel.

38. (Previously presented) The base station according to claim 37, 
wherein the structure type comprises at least one of:
a first structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for an uplink transmission; 

a third structure type in which a first part of symbols or a first part of mini-slots, or a first part of slots or a first part of sub-frames in the target time unit are used for an uplink transmission, while a second part of symbols or a second part of mini-slots, or a second part of slots or a second part of sub-frames in the target time unit are used for a downlink transmission. 

39. (Cancelled)

40. (Previously presented) The base station according to claim 37, wherein the target transmission corresponding to one of the following: 
the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; or
the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format;
and/or,
the target time unit is one of: a current time unit in which the downlink control channel transmission is located, an A1-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel.

41. (Cancelled)

42. (Previously presented) The base station according to claim 37, wherein the processor is configured to read a program in the memory to:

take all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission;
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information.

43. (Cancelled)

44. (Previously presented) The base station according to claim 42, wherein processor is configured to read a program in the memory to:
in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, take the time field resources indicated by the indication field as time field resources of the target transmission; 
in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the indication information, take the uplink resources or the downlink resources as time field resources of the target transmission, or take time field resources indicated by the indication field as time field resources of the target transmission, or take a maximum value or a minimum value of time field resources indicated by the indication field and the time field resources indicated by the uplink resources or the downlink resources as time field resources of the target transmission; and
in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which 

45-47. (Cancelled)

48. (Previously presented) The base station according to claim 37, wherein the processor is configured to read a program in the memory to:
in a case that the indication information is not transmitted by the terminal or the indication information fails to be transmitted, determine not to perform the target transmission in the target time unit, or determine to perform the target transmission in the target time unit according to a size and/or a location of pre-defined or pre-configured time field resource; or, in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, determine to perform the target transmission in the target time unit according to the time field resources indicated by the indication field.

49-50. (Cancelled)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468 

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468